Citation Nr: 0431302	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  99-08 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for depressive disorder, 
including as secondary to a service-connected bilateral knee 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel

INTRODUCTION

The veteran served on active duty from July 1987 to June 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The veteran testified before a hearing officer at the RO in 
February 2001, and before the undersigned Veterans Law Judge 
at the RO in September 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under 38 C.F.R. § 3.310, service connection may be granted 
for a disability that is proximately due to or the result of 
service-connected disease or injury.  Here, the service 
medical records show that a psychiatric evaluation was 
conducted in November 1990, subsequent to the development of 
the veteran's ongoing bilateral knee condition.  At the time, 
depression was ruled out.  However, post-service records, 
including a June 1998 VA examination report, reveal a 
diagnosis of depressive disorder.  

Judicial interpretation of the matter of secondary service 
connection, embodied in 38 C.F.R. § 3.310, requires 
consideration of whether or not a service- connected 
disability either causes or aggravates another condition.  
Allen v. Brown, 7 Vet. App. 439 (1995).  These considerations 
require development of the medical record, inasmuch as the 
Board is prohibited from substituting its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 
175 (1991).  Further, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2004).  Therefore, access to the medical 
evidence of record in order to make a specific determination 
in this regard.  

In this case, the veteran was afforded a VA examination in 
June 1998.  However, the examiner did not have access to the 
claims file and did not offer an opinion on the question of 
secondary service connection.  In view of this issue, the RO 
determined that another examination was in order.  

A review of the file shows that the RO scheduled the veteran 
for a VA examination at the VA Medical Center (VAMC) in 
Philadelphia, Pennsylvania, but he failed to report for the 
December 2003 examination.  During his September 2004 
hearing, the veteran claimed that he never received the 
notice and would have gone if notified.  A letter was sent to 
the veteran in October 2003 informing him that the RO was in 
the process of scheduling an examination and that a separate 
letter with specific information would be issued at a later 
date.  However, the actual notice letter is not of record.  
Therefore, given the need for a nexus opinion and the 
veteran's sworn testimony that he never received the 
scheduling letter, the Board finds that the veteran should be 
afforded another opportunity to appear for an examination.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The AMC should then schedule the 
veteran for an examination to determine 
the nature and etiology of his depressive 
disorder.  The examiner should indicate 
the date of onset of the depressive 
disorder.  The examiner is requested to 
review the record and to state whether it 
is at least as likely as not that the 
depressive disorder is the result of, or 
was increased by, the service-connected 
bilateral knee disability.  If it is not 
medically feasible to make such 
determinations, the examiner should 
clearly state that on the written report.  
All special studies and tests, which, in 
the opinion of the examiner, are 
reasonably necessary to complete the 
examination and prepare the medical 
opinions, should be accomplished.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for use in studying the case.  The 
examiner is requested to indicate the 
clinical basis for his or her opinion.  
The examination report should be typed.  

2.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

3.  The AMC should adjudicate the claim 
of service connection for depressive 
disorder, and specifically consider 
whether this claimed disability 
increased in severity as a result of his 
service-connected bilateral knee 
disability pursuant to Allen v. Brown, 
7 Vet. App. 439 (1995).  If the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case that 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
and his representative should be 
afforded the applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


